Citation Nr: 1534145	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  03-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to nonservice-connected pension benefits. 

3.  Entitlement to an evaluation in excess of 20 percent for service-connected traumatic arthritis of the lumbar spine. 

4.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Stephen B. Bennett, Esq.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to October 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, in May 2001, June 2002 and September 2010.  Because of the complex history of the Veteran's claims, a procedural history will be provided.  

In March 2000, the Veteran filed a claim to establish entitlement to nonservice-connected pension benefits.  In a March 2000 letter, the RO informed him that his application was incomplete.  The requested information was not provided within the allotted time frame and entitlement to nonservice-connected pension benefits was denied in a June 2000 letter, which informed the Veteran that if he provided the information requested by the RO by March 28, 2001, the processing of his claim would continue.  A VA Form 21-527, Income-Net Worth and Employment Statement, was received on July 11, 2000.  In an August 2000 letter, the RO informed the Veteran that his application was incomplete and informed him of the evidence needed to complete his claim.  The claim for pension was subsequently denied in a November 2000 letter because the Veteran failed to provide his income.  

A completed VA Form 21-527 was thereafter received on February 23, 2001.  The claim was denied in a May 2, 2001, letter on the basis that the Veteran's income was over the limit.  Also on May 2, 2001, a VA Form 21-526 was received from the Veteran.  In a letter dated May 23, 2001, the RO informed the Veteran that it was not reopening the claim for pension and that the VA Form 21-526 submitted indicated the Veteran was employed and that his income was excessive.  The RO noted that the claim for pension had been denied on May 2, 2001.  The Veteran submitted a notice of disagreement in October 2001.  

In July 2000, the Veteran filed a claim to establish service connection for a bilateral knee disorder and.  The RO denied this claim in a June 2002 rating decision, and the Veteran appealed.  

The Veteran and his mother presented testimony at a Decision Review Officer (DRO) hearing in February 2002.  His knee disorder and his assertions related to entitlement to nonservice-connected pension were discussed.  A transcript is of record.  

A Board hearing was held before a Veterans Law Judge (VLJ) in July 2004.  A transcript is of record.  At the July 2004 hearing, the Veteran provided oral testimony in support of his claim to establish service connection for a bilateral knee disorder.  His nonservice-connected pension claim was not discussed, but statements made at the hearing were construed by the Board to be a notice of disagreement to the May 2001 denial of nonservice-connected pension.  In August 2004, the Board remanded the claim for service connection for a bilateral knee disability for additional development and the claim for nonservice-connected pension for the issuance of a statement of the case (SOC).  A SOC was issued in December 2006 and the Veteran thereafter formalized his appeal of the denial of nonservice-connected pension benefits in February 2007.  The Board remanded those two claims for further development again in October 2009.  

The Veteran presented testimony at a DRO hearing on the issues of entitlement to service connection for a bilateral knee disorder and entitlement to nonservice-connected pension in January 2010.  A transcript is of record.  

In January 2010, the Veteran filed claims seeking an evaluation in excess of 20 percent for service-connected traumatic arthritis of the lumbar spine and entitlement to TDIU.

The Veteran presented testimony at a June 2010 videoconference hearing before the undersigned VLJ.  A transcript is of record.  At the June 2010 hearing, the Veteran again provided oral testimony in support of his claim to establish service connection for a bilateral knee disorder.  His nonservice-connected pension claim was not discussed.

In September 2010, the Board denied the Veteran's claim to establish service connection for a bilateral knee condition and remanded his nonservice-connected pension claim for further development.  On the same day that the September 2010 Board decision was issued, the RO denied the Veteran's claims for an increased evaluation for a service-connected lumbar spine disability and entitlement to TDIU.  The Veteran appealed the September 2010 rating decision. 

The Veteran also appealed the portion of the Board's September 2010 decision which denied his claim to establish service connection for a bilateral knee disorder to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court partially vacated the September 2010 Board decision and remanded the claim to the Board for development consistent with a Joint Motion for Remand (Joint Motion).  

As noted previously by the Board, the Veteran has presented testimony regarding his bilateral knee disorder claim at hearings held by two different VLJ's.  Generally, VLJ's who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJ's.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The Board notes that the September 2010 Board decision was signed by such a panel of VLJ's.  

The Court has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJ's involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, the VLJ who conducted the July 2004 hearing and signed the prior Board decisions is no longer employed at the Board.  Generally, when a VLJ who has conducted a hearing concerning an issue currently on appeal retires, the Veteran is afforded the opportunity to participate in another hearing.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014).

While the Board acknowledges the Court's holding in Arneson and the provisions of 38 U.S.C.A. § 7102 and 38 C.F.R. § 20.707, the unique facts of this case present a situation in which affording the Veteran the opportunity to participate in another hearing concerning the claim for service connection for a bilateral knee disorder would be inappropriate.  Specifically, due to the fact that the VLJ who conducted the July 2004 hearing is no longer employed at the Board, there remains only one VLJ who has taken testimony concerning the Veteran's bilateral knee disorder claim who is available to sign the current decision.  Therefore, the Court's holding in Arneson does not apply to the Veteran's case, and the Board may proceed without prejudice to the Veteran.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board makes a determination, it must consider whether the Veteran has been prejudiced thereby).

The Board remanded the claims listed on the title page for additional development in May 2012.  They have been returned for appellate review.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for sleep apnea has been raised by the record in a November 2011 statement, and was referred by the Board in May 2012, but remains unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to an evaluation in excess of 20 percent for service-connected traumatic arthritis of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no probative evidence of record that the Veteran's current bilateral knee disorder was incurred in service, to include as a result of an injury sustained in jump school, and no evidence of arthritis in either knee within one year of the Veteran's October 1970 discharge from active duty service.  

2.  The Veteran's annual countable income exceeded the maximum annual pension rate (MAPR) effective December 1, 1999, for a Veteran with no dependents.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The legal requirements for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that adequate notice has been provided in regards to the claim for nonservice-connected pension as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish entitlement to non-service connected pension in letters dated March 2000 and August 2000.  

The Board acknowledges that the Veteran was not provided with proper section 5103(a) notice prior to the issuance of the June 2002 rating decision that is the subject of this appeal concerning the claim for service connection for a bilateral knee disorder.  Adequate notice was provided in letters dated September 2004 and March 2006 and the claim was readjudicated in a January 2009 supplemental statement of the case (SSOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

The duty to assist was also met in this case in regards to the claim for service connection for a bilateral knee disorder.  The available service treatment records are in the claims file and unsuccessful efforts were made to obtain records associated with the Veteran's alleged hospitalization at Fort Benning.  At this juncture, the Board notes that both it and the examiner who provided the November 2009 opinion in conjunction with the claim for service connection for a bilateral knee disorder have assumed for the purpose of this decision that the Veteran did injure his knees in service.  As such, there is no prejudice in proceeding without any outstanding records from Fort Benning.  In addition, all pertinent VA treatment records have been obtained and associated with the file, as have records from the Social Security Administration (SSA).  

Moreover, VA examinations with respect to the claim for service connection for a bilateral knee disorder were obtained in February 2002 and November 2009.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in November 2009 is adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In regards to the claim for nonservice-connected pension, VA obtained verification of the appellant's income from him and the Board notes the Veteran has not identified any medical expenses or additional income.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

There was also substantial compliance with the Board's July 2004, October 2009 and May 2012 remands as the Veteran was asked to identify all VA and non-VA health care providers that have treated him for any disorder of the knees from October 1970 to the present; the RO contacted the appropriate sources to obtain copies of the Veteran's service personal records and copies of morning reports, incident reports and any hospital records from Fort Benning, Georgia, between January and April 1968 using the correct service number for his first period of service, 15874989, showing a parachute jump incident and subsequent treatment; adequate notice concerning the claim for service connection and the claim for nonservice-connected pension was provided to the Veteran; the Veteran was scheduled for a DRO hearing on the issue of nonservice-connected pension; a medical opinion on the etiology of the Veteran's bilateral knee disorder was obtained; records from SSA were obtained; and outstanding VA treatment records were associated with the record.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also September 2004 letter; VA Forms 3101; November 2009 VA joints examination report; January 2010 DRO hearing transcript.  

Based on the foregoing, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran on both claims being adjudicated in this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claims being adjudicated.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a bilateral knee disability.  He asserts that his knees were injured as a result of a parachute failing to open while he was in jump school in 1968.  The Veteran contends that he was hospitalized for the bilateral knee injury at Fort Benning, Georgia; that he was on crutches for a long time; and that although the military wanted to discharge him at that time due to his injuries, he wanted to continue and was able to continue through jump school and get his wings, graduating with the next class.  See February 2002 DRO hearing transcript; July 2003 VA Form 9; October 2004 statement in support of claim.  

In July 2004, the Veteran presented testimony before the Board that he jumped out of an airplane and remembered trying to get the parachute open but it would not.  He remembered laying on the ground and two people picking him up and carrying him about two miles to an ambulance because the ambulance could not get to the drop zone as it was in a remote area.  The Veteran also recalled going to the hospital, but did not remember anything except being in a cast and leaving the hospital.  He testified to having constant pain in his knees after the injury and the cast removal.  See hearing transcript.  

In a September 2004 letter, the Veteran's parents reported that when the Veteran enlisted in the military, he was in excellent health; that after returning they could tell something was wrong with him as he complained of knee pain; and that at one point, his knees were damaged so badly that he could not walk without crutches.  They also report that when they asked him what had happened, he told them he had jumped from a plane and his parachute had not opened, causing him to fall to the ground.  The Veteran's parents reported that the military never informed them about the accident or the Veteran's hospitalization at Fort Benning.  See statement from H.M.J. and W.J.  

In January 2010, the Veteran presented testimony before a DRO that he was in a full body cast (from the soles of his feet up to his waist) as a result of a parachute accident in jump school at Fort Benning in 1968.  He also testified that he was able to work in an environment that required walking, bending and stooping for 30 years.  See hearing transcript.  

In June 2010, the Veteran presented testimony before the undersigned VLJ that he fell about 1,250 feet out of an airplane after his parachute failed to open and that he finished jump school after his full body cast was removed.  He reported that the injury took place on his second of five jumps required to get his wings and that he made more jumps after the bilateral knee injury and casting.  The Veteran indicated that the pain was becoming greater and greater with age as a result of the ligaments in his knees being torn up as a result of the in-service injury.  Id.  

The Veteran's available service treatment records are devoid of reference to an injury sustained to the bilateral knee as a result of a parachute failing to open during a jump from an airplane.  They do contain records dated in March 1970 that note the Veteran sustained an injury during jump school in April 1968, but these records were generated in conjunction with complaints of low back pain, and no mention was made of the Veteran's knees.  At the time of the Veteran's September 1970 elimination examination, the Veteran reported "trick" or locked knee, but no specific injury was reported and the examiner indicated that there were no complications or sequelae.  The Board notes that the Veteran reported an injury in April 1968, but only mentioned his low back was injured.  See September 1970 report of medical history.  Clinical evaluation of the Veteran's lower extremities was normal in September 1970, and there were no notations made in relationship to the Veteran's knees.  See report of medical examination.  

The post-service evidence of record includes VA treatment records, records obtained from the SSA, and several VA examination reports.  

A July 2001 VA treatment record documents that the Veteran reported that at times, his knees would lock up and he would need crutches for a while.  There was no objective evidence of knee deformity and the assessment was occasionally sore knees.  In an October 2001 VA treatment record, the Veteran was assessed with sore knees, uncertain mechanism, related to remote accident.  

The Veteran underwent a VA joints examination in February 2002, during which is claims folder was reviewed.  The examiner reported that x-rays of the knees revealed no pathological process and diagnosed the Veteran with right and left knee chondromalacia patellae, mild or early grade bilateral.  The examiner indicated that he was unable to establish a relationship to injury in service as stated to the knees, while noting that the Veteran's service record did not describe symptoms or treatment to areas other than the low back and that within the Veteran's record, there was no continuity as far as persistence of complaint in the area of the knees, nor evidence of continuity of need for treatment.  

The Veteran underwent consultation in November 2006 due to pain in both knees.  He reported that for six years or better, he had had pain and swelling in the right knee and that this had been worse for the last two months.  He stated that since then, he had started to have pain in the left knee, which hurt on the medial side.  The Veteran reported he was a paratrooper and his chute did not open, causing him to fall from the plane to the ground.  He also reported that he was in a cast and recovered and went back to parachuting in service.  Following a detailed physical examination, the Veteran was assessed with effusion of the right knee, etiology undetermined; mild degenerative joint disease, both knees; and tear of the medial meniscus, left knee.  See also radiology report.  A magnetic resonance imaging (MRI) was ordered.

The Veteran underwent MRI of both knees in January 2007.  The impression for the left knee was bucket handle type tear medial meniscus; and grade 4 degenerative cartilage posterior medial femoral condyle.  The impression for the right knee was medial meniscal tear with associated parameniscal cyst; partial intrasubstance tear of the popliteus tendon; and small joint effusion.  Id.  

The Veteran underwent another VA joints examination in November 2009, at which time his claims folder was reviewed.  The examiner noted the February 2006 VA examination report and the November 2006 VA consultation during which the Veteran reported a six year history of right and then later left knee swelling and pain.  The examiner wrote that "he did have a paratrooping injury which resulted in a period of time having his right leg casted, but he recovered completely for it, went back and finished the jump training with the next class. He went ahead doing heat and air and got some significant symptoms, mainly pulmonary function tests in the middle 1980s, about 1986 where he was having trouble climbing ladders but he continued to work until 2000, stopping because of knee problems, back problems, and a wrist problem."  The examiner reported that MRI of both knees showed degenerative change and bilateral torn menisci.  At the time of the November 2009 examination, the Veteran reported that his knees hurt constantly.  Following physical examination, the Veteran was diagnosed with bilateral knee degenerative arthritis medial compartments with torn medial menisci bilaterally, less likely than not secondary to service since by one history his pain started in 1986, but another one it was in 2000.  The examiner also noted that the Veteran worked in heating and air conditioning with squatting, kneeling, climbing up to at least 2000 with no significant complaints regarding his knees.  The examiner acknowledged that the Veteran had an injury in service, but noted that after treatment, the Veteran recovered completely, went back, and was able to finish jump school and had many jumps following that without problems with his knees, which is certainly a test to the ultimate of knee performance.  

The preponderance of the evidence of record does not support the claim for service connection for a bilateral knee disorder.  While it is clear the Veteran sustained an injury during jump school in April 1968 and that he was seen two years later with complaints of continuing back pain as a result of that injury, it is unclear whether he injured his knees during the jump school injury.  The Board notes at this juncture that VA has unsuccessfully attempted to obtain the records allegedly generated during the Veteran's reported hospitalization at Fort Benning following the jump school injury.  See VA Forms 3101.  Given the foregoing, and for the purpose of this decision only, the Board will presume that the Veteran did injure both knees in the accident he sustained during jump school.  As such, he has one of the elements needed to substantiate a claim for service-connection, namely competent evidence of incurrence of an injury in active service.  The Veteran also has another element needed to establish service connection, namely competent evidence of the current existence of the disability for which service connection is being claimed, as he has been diagnosed with bilateral knee degenerative arthritis medial compartments and bilateral torn medial menisci.  

The question that remains to be resolved in this case is whether there is competent evidence of a nexus or connection between the current bilateral knee disability and the injury incurred in service.  There are two opinions of record that address this element of a claim for service connection.  The opinion provided by the February 2002 VA examiner is not afforded any probative value, as the examiner did not consider the competent assertions that the Veteran injured both knees during the jump school injury.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The opinion provided by the November 2009 VA examiner is afforded high probative value, as the examiner acknowledged the in-service bilateral knee injury as reported by the Veteran, but determined the current knee problems were less likely than not secondary to service since the Veteran recovered completely after treatment and was able to finish jump school and had many jumps following that without problems with his knees.  

In light of the November 2009 VA medical opinion, which stands uncontradicted in the record, service connection is not warranted for a bilateral knee disorder on a direct basis and the claim must be denied.  38 C.F.R. § 3.303.  Service connection is also not warranted on a presumptive basis as there is no evidence the Veteran had arthritis in either knee within one year of his October 1970 discharge from active duty service.  38 C.F.R. §§ 3.307, 3.309.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Nonservice-connected pension

The procedural history involving the claim from nonservice-connected pension as discussed in the Introduction must be reiterated.  

In March 2000, the Veteran filed a claim to establish entitlement to nonservice-connected pension benefits.  In a March 2000 letter, the RO informed him that his application was incomplete.  The requested information was not provided within the allotted time frame and entitlement to nonservice-connected pension benefits was denied in a June 2000 letter, which informed the Veteran that if he provided the information requested by the RO by March 28, 2001, the processing of his claim would continue.  Enclosed with the June 2000 letter from the RO was a VA Form 21-527.  

A VA Form 21-527, Income-Net Worth and Employment Statement, was received on July 11, 2000.  In an August 2000 letter, the RO informed the Veteran that his application was incomplete and informed him of the evidence needed to complete his claim.  The claim for pension was subsequently denied in a November 2000 letter because the Veteran failed to provide his income.  

A completed VA Form 21-527 that included information regarding the Veteran's income was thereafter received on February 23, 2001.  The claim was denied in a May 2, 2001, letter on the basis that the Veteran's income was over the limit.  Also on May 2, 2001, a VA Form 21-526 was received from the Veteran, which also contained income information.  In a letter dated May 23, 2001, the RO informed the Veteran that it was not reopening the claim for pension and that the VA Form 21-526 submitted indicated the Veteran was employed and that his income was excessive.  The RO noted that the claim for pension had been denied on May 2, 2001.  The Veteran submitted a notice of disagreement in October 2001 and this appeal followed.  

Given the foregoing procedural history, the date of receipt of the Veteran's claim was in March 2000.  

Improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from a nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement exists in relevant part, if the Veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  38 U.S.C.A. §§ 1513, 1521, 1522; 38 C.F.R. § 3.3(a)(3)(v). 

VA's pension program is intended to give beneficiaries a minimum level of financial security.  Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.

Payments of any kind and from any source are counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.

The MAPR is set by Congress.  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12 month period.

The MAPR used to determine eligibility is based on certain status determinations.  In this case, the appellant has no dependents.  As noted above, the Veteran's claim for pension was received in March 2000.  Effective December 1, 1999, the MAPR for a Veteran with no dependents was $8,989.  See 38 C.F.R. § 3.23. 

In the VA Form 21-527 received in February 2001, the Veteran reported zero net worth, no gross monthly income, and $1,000 in other monthly income.  He also indicated that he was divorced and that he did not contribute any money to the support of his children.  In the VA Form 21-526 received in May 2001, the Veteran again indicated that he was divorced and that he did not contribute any money to the support of his children.  He indicated that the value of his business assets was $1,200 and that his monthly income in the form of gross wages and salary was $800 per month.  

During the February 2002 DRO hearing, the Veteran indicated that he could not remember the amount of income he had reported on his pension application, but that he was making about $800 a month at the time he had filled out the paperwork two years prior.  During his July 2004 Board hearing, no testimony was provided as to the Veteran's income during the year 2000.  See transcripts.  

The Veteran reported annual income in the amount of $12,000 in a February 2001 VA Form 21-527, an annual income in the amount of $9,600 in a May 2001 VA Form 21-526.  Both these amounts exceed the MAPR amount of $8,989 effective December 1, 1999, for the year 2000 for a Veteran with no dependents.  

Because the evidence shows that the appellant's countable income exceeded the income limit for payment of nonservice-connected pension benefits, the claim must be denied.  Here, the law is dispositive and the matter on appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a bilateral knee disorder is denied.  

Basic eligibility for VA nonservice-connected pension benefits is denied.



REMAND

As noted in the Introduction, the Veteran has only presented testimony regarding his claim for service connection for a bilateral knee disorder.  In December 2011, he requested a Board videoconference hearing on the claims for an increased rating for his lumbar spine disability and the issue of entitlement to a TDIU.  See VA Form 9 located in temporary file.  As such, Board review of those claims at this time would be premature.  Given the foregoing, and to ensure full compliance with due process requirements, a remand is required to reschedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing at the North Little Rock, Arkansas, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


